          Case 3:20-cv-00319-JBA Document 40 Filed 06/02/21 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT

  ROSS, et al.,
          Plaintiffs,                                          Civil No. 3:20-cv-319
         v.
                                                               June 2, 2021
  MELLEKAS, et al.,
        Defendants.

                                      ENDORSEMENT ORDER

        Defendants’ discovery was served on September 25, 2020. Plaintiffs’ responses are dated and

signed on January 11, 2021 and February 18, 2021 and thus were untimely under Federal Rules of

Civil Procedure 33(b) and 34(b)(2). A failure to object in a timely manner to discovery requests may

result in waiver of the objection. Fed. R. Civ. P. 33(b)(4); Horace Mann Ins. Co. v. Nationwide Mut. Ins.

Co, 238 F.R.D. 536, 538 (D. Conn. 2006) (explaining that although Rule 34 “does not contain an

automatic waiver provision for untimely objections as found in Rule 33(b)(4), . . . courts have

reasoned that a Rule 33(b)(4) type waiver should be implied into all rules involving the use of various

discovery mechanisms”).

        In addition, Plaintiffs filed no opposition to Defendants’ Motion to Compel, which was filed

on April 20, 2021. In accordance with Local Rule 7(a)2 stating that “[f]ailure to submit a

memorandum in opposition to a motion may be deemed sufficient cause to grant the motion,”

Defendants’ Motion to Compel [Doc. # 39] is GRANTED. Plaintiffs are instructed to provide responses

to the September 25, 2020 request for production 1 and interrogatories 2, 3, 5, and 6 by June 14,

2021.




                                                IT IS SO ORDERED.

                                                    /s/
                                                Janet Bond Arterton, U.S.D.J.


                                              Dated at New Haven, Connecticut this 2nd of June 2021.
